          Case 1:21-cv-00928-LMB-JFA Document 2 Filed 08/16/21 Page 1 of 2 PageID# 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of Virginia   [:]

                        ESVIN GOMEZ                             )
                                                                )
                                                                )
                                                                )
                            Plaintijf(s)                        )
                                V.                              )       Civil Action No. 1:21-cv-00928-LMB-JFA
                                                                )
                       AMPE PHO INC.
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To.. (Defendants, name and address) Ampe Pho Inc
                                    c/o NGOC NGA LE, President
                                    4105 Cottage Ln
                                    Annandale, VA 22003-0000




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                Matthew B. Kaplan
                                The Kaplan Law Firm
                                1100 N Glebe Rd, Suite 101O
                                Arlington, VA 22201
                                mbkaplan@thekaplanlawfirm.com
                                (703) 665-9529

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:     8/16/2021
                                                                                       Signature of Clerk or Deputy Clerk
Case 1:21-cv-00928-LMB-JFA Document 2 Filed 08/16/21 Page 2 of 2 PageID# 13
